•HARDY, Judge
(dissenting).
Upon consideration of plaintiff’s application for rehearing I find myself in disagreement with the majority of the court, which has refused a rehearing, being of the opinion that plaintiff correctly seeks to invoke the application of the doctrine of res. ipsa loquitur. While it is true, as pointed out in our original opinion, that the doctrine could not be enforced in plaintiff’s behalf with reference to the determination of negligence for the stoppage of a common sewer pipe, which was not located on defendant’s premises, nevertheless I am in accord with the argument of plaintiff’s counsel that the application of the doctrine is appropriate with reference to the ascertainment of the existence of negligence, vel non, in connection with the use of plumbing facilities in and on defendant’s leased premises. For this reason I believe the rehearing should be granted and I respectfully dissent from the denial of plaintiff’s application.